Edward Winslow plaint. agt Free Grace Bendall Defendt in an action of the case for non performance of an Award of Arbitration given in by mr Thomas Brattle & mr James Whetcomb bearing date. 28. day of May 1675. as may more fully appeare by the sd award with interest & other due damages according to attachmt Dat. June. 26: 1675. . . . The Jury brought in a speciall verdict. Jf an Award of Arbitration under the hands & Seales of the Arbitrators within the time set them not positiuely obligeing to a certain Summe bee binding & good in law then wee finde for the plaint, two hundred pounds in mony forfiture of the bond & costs of Court; but if sd award not *612positiuely obliging to a certain Summe bee not bindeing & good in Law, wee finde for the Defendt costs of Court: The Magistrates on perusall of this verdict finde for the Defendt costs of Court.